People v Singleton (2015 NY Slip Op 04672)





People v Singleton


2015 NY Slip Op 04672


Decided on June 3, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2013-09298
2013-09302
2013-09303

[*1]The People of the State of New York, respondent,
vDavid Singleton, also known as Kim Graves, appellant. (S.C.I. Nos. 10199/12, 10200/12, 10202/12)


Seymour W. James, Jr., New York, N.Y. (Adrienne M. Gantt of counsel; Jessica Tsant on the brief), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Thomas M. Ross of counsel; Gregory Musso on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from three sentences of the Supreme Court, Kings County (Jeong, J.), all imposed December 20, 2012.
ORDERED that the sentences are affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Lopez, 6 NY3d 248, 256; People v Brown, 122 AD3d 133). The record does not demonstrate that the defendant "grasped the concept of the appeal waiver and the nature of the right he was forgoing" (People v Bradshaw, 18 NY3d 257, 267; see People v Michael, 120 AD3d 713; People v Johnson, 113 AD3d 635). Notwithstanding the defendant's execution of the written waiver form, it cannot be said that he knowingly, intelligently, and voluntarily waived his right to appeal (see People v Brown, 122 AD3d at 145-146) and, therefore, review of his excessive sentence claims is not precluded.
The sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., DILLON, LEVENTHAL, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court